       Case 1:20-cv-00385-MAD-DJS Document 18 Filed 06/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


NATIONAL RIFLE ASSOCIATION OF AMERICA,

                                                    Plaintiff,         NOTICE OF MOTION

                          -against-                                           20-CV-0385

ANDREW CUOMO, both individually and in his official                            MAD/DJS
capacity; NEW YORK STATE DEPARTMENT OF
ECONOMIC DEVELOPMENT d/b/a EMPIRE STATE
DEVELOPMENT; ERIC GERTLER, both individually and
in his official capacity; NEW YORK STATE
DEPARTMENT OF LABOR; and ROBERTA REARDON,
both individually and in her official capacity,

                                                 Defendants.



       PLEASE TAKE NOTICE that upon the accompanying memorandum of law and upon all

prior proceedings, Defendants Governor Andrew M. Cuomo, Acting Commissioner Eric Gertler,

Commissioner Roberta Reardon, New York State Department of Labor and New York State

Department of Economic Development, on July 21, 2020 at 10:00 a.m., or as soon thereafter as

counsel can be heard, will make a motion at the United States District Court, Northern District of

New York, Albany, New York, pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, for

an order dismissing the First Amended Complaint in its entirety, together with such other or further

relief as may be just.
      Case 1:20-cv-00385-MAD-DJS Document 18 Filed 06/22/20 Page 2 of 2




Dated: Albany, New York
       June 22, 2020

                                       LETITIA JAMES
                                       Attorney General of the State of New York

                                       Attorney for Defendants, Andrew M. Cuomo, Eric
                                              Gertler, Roberta Reardon, NYS Department
                                              of Labor and NYS Department of Economic
                                              Development

                                       The Capitol
                                       Albany, New York 12224

                                       By: s/ Andrew W. Koster
                                       Andrew W. Koster
                                       Assistant Attorney General, of Counsel
                                       Bar Roll No. 5108212
                                       Telephone: (518) 776-2609
                                       Email: andrew.koster@ag.ny.gov

To:   William A. Brewer, Esq.
      750 Lexington Ave., 14th Floor
      New York, NY 10022
